DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-3 and 6-18 are allowed in view of Examiner’s Amendment presented below. 

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner’s amendment
3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leason Ellis on 24 July, 2021. 
In the claims:
Claim 1. (CURRENTLY AMENDED) A geolocation method for a firearm using an anti-theft tracer, said geolocation method comprising the following steps: 

[-] a step of transmitting the geographic coordinates to a remote server, by means of a first or a second telecommunications module of the anti-theft tracer; 
[-] a timeout step of providing an electrical supply to one or more of the geolocation module, the first telecommunications module, and the second telecommunications module in order to enable operation; and, following the timeout step, 
[-] a step of putting the anti-theft tracer onto standby, in which an electronic circuit of said anti-theft tracer cuts off the electrical supply of the geolocation module and of the second telecommunications module, 
wherein the remote server transmits a first warning signal to a mobile telephone [[if]] when the geographic coordinates determined by the geolocation module change relative to reference geographic coordinates taken before entering standby mode, and wherein the remote server transmits a second warning signal to the mobile telephone [[if]] when the geographic coordinates determined by the geolocation module show a movement of the anti- theft tracer that is greater than a reference amplitude.

Claim 6. (CURRENTLY AMENDED)
An anti-theft tracer housed in a butt of a firearm, said anti-theft tracer comprising: 
[-] a geolocation module; 
[-] a first telecommunications module; 
[-] a second telecommunications module; and 
[-] an electronic circuit configured to: 

transmit the geographic coordinates to a remote server, by means of the first or the second telecommunications module; 
perform a timeout step of providing an electrical supply to one or more of the geolocation module, the first telecommunications module, and the second telecommunications module in order to enable operation; and, following the timeout step,
put the anti-theft tracer onto standby, in which the electronic circuit cuts off the electrical supply of the geolocation module and of the second telecommunications module,
 wherein the remote server transmits a first warning signal to a mobile telephone [[if]] when the geographic coordinates determined by the geolocation module change relative to reference geographic coordinates taken before entering standby mode, and 
{10737/008509-USO/02691695.2}3wherein the remote server transmits a second warning signal to the mobile telephone [[if]] when the geographic coordinates determined by the geolocation module show a movement of the anti- theft tracer that is greater than a reference amplitude.

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of  methods involves determining the geographical coordinates of an anti-theft tracer (1) using a geolocation module of the anti-theft tracer, and transmitting the geographical coordinates to a remote server using a .

Consider claim 1, another best reference found during the process of examination, Jain (U.S. 2018/0192374), discloses techniques for reducing power consumption of an electronic tracking device. The electronic tracking device includes a wireless communication subsystem and an always-on low-power sensor for sensing the motions of the electronic tracking device. A controller of the electronic tracking device controls the operations of the wireless communication subsystem based on the detection signals from the always-on low-power sensor such that the wireless communication subsystem is only activated when motions of the electronic tracking device have stopped for a threshold period of time, or when a query from a server is received when the wireless communication subsystem is in a standby mode.
	Claim 6 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claim 6 is patentable over related arts.  Claims 2, 3 and 7-18 depend 
Therefore, claims 1-3 and 6-18 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689